DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 27 July 2022 is acknowledged. Claims 1, 5, 25-27, and 31-33 are amended; claim 16 is newly cancelled; and claim 35 is newly added. Claims 1, 3, 5, 6, 15, and 25-35 are pending and are examined herein on the merits.
In response to the amendments filed on 27 July 2022, the rejections under 35 U.S.C. 112(a) are partially withdrawn; the rejections under 35 U.S.C. 112(b) are changed; and the rejections over the prior art are partially withdrawn and modified. Claim 30 is directed to allowable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 31 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
Non-original claim 31 recites that the method consists of the step of diluting the sample of plasm, a step of centrifuging the diluted sample of plasma, and the step of analyzing the diluted sample by HPLC.
The transitional phrase "consists of" excludes any step not specified in the claim. See MPEP 2111.03, II.
One of ordinary skill in the art would reasonably interpret the claimed step of analyzing the diluted sample by HPLC as potentially including sub-steps such as (i) the diluted sample being loaded onto an HPLC column, (ii) the diluted sample being fractionated and eluted from the HPLC column, and (iii) analyte(s) in eluent from the HPLC column being detected.
One of ordinary skill in the art would not interpret a mixing step as reasonably being assigned to either the claimed step of diluting the sample of plasma, centrifuging the diluted sample of plasma, or the claimed step of analyzing the diluted sample by HPLC. In other words, one of ordinary skill in the art would interpret the scope of claim 31 as excluding a mixing step.
The original disclosure provides no explicit support for a method that consists of a step of diluting the sample of plasma, a step of centrifuging the diluted sample of plasma, and a step of analyzing the diluted sample by HPLC.
In the working example of "direct dilution analysis," a plasma sample was diluted 1:99 (v/v of sample:solvent) with PBS, mixed thoroughly for about 10 minutes, centrifuged at 1000 rpm for 2 minutes, and then directly analyzed by HPLC ([0067]).
The original disclosure does not teach that the intervening mixing step is optional and may be omitted. Accordingly, claim 31 is new matter.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 31 and 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 31 recites the following limitations:
"diluting the sample of plasma comprising the fluorescent compound with the aqueous buffer; 
centrifuging the diluted sample of plasma; and 
analyzing the diluted sample by HPLC…"

There is insufficient antecedent basis for the limitation "the diluted sample" in the analyzing step. It is unclear whether this limitation refers to the product of the diluting step or to the product of the centrifuging step.
Claim 35 recites the limitation that "the method includes a single diluting step." This limitation is unclear because claim 1 recites distinct steps of (i) diluting a sample of plasma and (ii) analyzing the diluted sample by HPLC. The limitation of claim 35 appears to contradict claim 1 because analyzing a sample by HPLC inherently involves diluting the sample in the mobile phase of the HPLC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 15, 27-29, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan ("Hydrophilic pyrazine dyes as exogenous fluorescent tracer agents for real-time point-of-care measurement of glomerular filtration rate," J. Med. Chem. 2011, IDS; previously relied upon) in view of Oppenheimer (US 2009/0076014; previously relied upon).
Regarding claims 1 and 3, Rajagopalan discloses a method for measuring the amount of a fluorescent compound (compound 2d, Fig. 1) in plasma, the method comprising: 
analyzing a sample of plasma comprising the fluorescent compound by high performance liquid chromatography (HPLC), thereby measuring the amount of the fluorescent compound in the sample of plasma (page 5057, first full para.); 
wherein no internal standard is added to the sample (given the use of a set of external calibration standards, page 5057, first full para.), wherein the fluorescent compound is compound of Formula I that is MB-102 (compound 2d, Fig. 1).
Rajagopalan teaches that the "concentration of compound in each centrifuged plasma sample was determined via HPLC analysis using a set of external calibration standards and fluorescence detection" (page 5057, first full para.) and is otherwise silent regarding the details of sample preparation and other HPLC protocol. Accordingly, Rajagopalan does not teach a step of diluting a sample of plasma comprising the fluorescent compound with the claimed aqueous buffer in the claimed dilution ratio prior to HPLC analysis, nor teach that the sample of plasma is not dried before HPLC analysis.
In the analogous art of HPLC analysis of plasma, Oppenheimer provides details of sample preparation and other HPLC protocol (Example 9, [0413]-[0428]). Specifically, Oppenheimer teaches diluting a sample of plasma comprising the fluorescent compound (dihydrobiopterin, biopterin, [0413]) with an aqueous buffer comprising a buffering agent that is phosphate (resuspension buffer, which comprises PBS, [0415], [0416]), wherein the sample of plasma is diluted with the aqueous buffer in a dilution ratio (v/v) of from 1:5 to 1:1000 (sample:solvent) (including 1:10 dilution of plasma with resuspension buffer, [0415]); and
analyzing the diluted sample by HPLC thereby measuring the amount of the fluorescent compound in the plasma ([0415], [0417], [0419]); 
wherein the sample of plasma is not dried before HPLC analysis ([0415]), and no internal standard is added to the sample ([0415], [0419]).
For the benefit of following an example of a detailed HPLC protocol that is known to be compatible with measuring fluorescent analytes in plasma, it would have been obvious to one of ordinary skill in the art at the time of filing that the broadly recited "HPLC analysis" taught by Rajagopalan is selected from the detailed protocol disclosed by Oppenheimer.
The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding claim 5, Oppenheimer discloses that the resuspension buffer comprises PBS, along with DTE and EDTA ([0415], [0416]). Given that the scope of claim 5 does not exclude other elements from being added to the sample of plasma, the PBS component of Oppenheimer's resuspension buffer is interpreted as the aqueous buffer.
Regarding claims 15 and 32, Rajagopalan discloses that the sample of plasma comes from a rat model (page 5057), while Oppenheimer discloses that the plasma comes from a human ([0413]). Regarding claim 32, for the benefit of evaluating GFR tracer agents in human subjects, it would have been obvious to one of ordinary skill in the art at the time of filing that the plasma of Rajagopalan comes from a human.
Regarding claim 27, since Oppenheimer discloses a successful HPLC analysis after addition of the resuspension buffer to blood plasma ([0415], [0416]), Oppenheimer's resuspension buffer is presumed to not cause decomposition of the sample of plasma during HPLC analysis.
Regarding claim 28, Rajagopalan (page 5057, first full para.) and Oppenheimer ([0419]) each disclose preparing a linear calibration curve for HPLC analysis of the sample of plasma, with Oppenheimer providing experimental details, including that the concentration of the calibration standards included 1, 2.5, and 100 nM standards for each of dihydrobiopterin (BH2) and biopterin (B) ([0419]). Given a molecular weight of 239.24 g/mol for dihydrobiopterin and a molecular weight of 237.22 g/mol for biopterin, these 1, 2.5, and 100 nM standard concentrations correspond to 0.2 ng/mL, 0.6 ng/mL, and 24 ng/mL, respectively, for the dihydrobiopterin standards and the biopterin standards. Given that the claimed 0.4 ng/mL concentration standard is between the 0.2 ng/mL and 0.6 ng/mL, it falls within the range of Oppenheimer's standard curve. Oppenheimer further discloses that the diluted sample analyzed by HPLC comprises the fluorescent compound in a concentration of from 0.4 ng/mL to 400 ng/mL (10 nM concentration of BH2 and B, which corresponds to 2 ng/mL; [0421]). However, Oppenheimer's upper calibration standard concentration of 24 ng/mL is less than the claimed upper calibration standard concentration of 400 ng/mL. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). For the benefit of evaluating more higher concentration of Rajagopalan's GFR tracer agents, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the concentrations of the calibration curve disclosed by Oppenheimer to include higher concentrations such that the calibration curve ranges from 0.4 ng/mL to 400 ng/mL.
Regarding claim 29, as set forth above regarding claim 28, Oppenheimer discloses analyzing a fluorescent compound at a concentration of 0.2 ng/mL and a concentration of 0.6 ng/mL ([0419]). Accordingly, the dilution method of Oppenheimer is suitable for analyzing a diluted sample by HPLC that comprises a fluorescent compound in a concentration of 0.4 ng/mL. The combination of Rajagopalan in view of Oppenheimer is silent regarding a signal to noise ratio and therefore does not teach that the fluorescent compound is detected with a signal to noise ratio greater than 15:1. However, the signal to noise ratio of a peak of an analyte is largely a function of (i) the fluorescence intensity of the analyte at the measured wavelength and (ii) the concentration of the analyte. Rajagopalan discloses the same compound of the working examples of the instant specification (compound 2d, which is MB-102), and Rajagopalan teaches that compound 2d absorbs at 435 nm and emits at 557 nm (Table 1). Based upon Table 1 of Rajagopalan, one of ordinary skill would set the excitation wavelength of the detector at 435 nm and set the detection/emission wavelength at 557 nm to detect Rajagopalan's compound 2d by fluorescence during HPLC analysis, which are nearly identical to the wavelengths used in the working examples of the instant application ([0070]). Because of the similarity of the detection conditions used to detect Rajagopalan's compound 2d according to the combination of Rajagopalan in view of Oppenheimer, it is either inherent or obvious that applying the detection conditions of Rajagopalan in view of Oppenheimer results in a signal to noise ratio greater than 15:1 when Rajagopalan's compound 2d is detected at a concentration of 0.2 ng/mL. According to the alternative interpretation that the claimed signal to noise is not inherent to the detection conditions of Rajagopalan in view of Oppenheimer, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the conditions of Rajagopalan in view of Oppenheimer to provide an improved S/N of greater than 15:1. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 31, the detailed protocol of Oppenheimer discloses that the method consists of:
diluting the sample of plasma comprising the fluorescent compound with the aqueous buffer (dilution with resuspension buffer and precipitation buffer, [0415]); 
centrifuging the diluted sample of plasma ([0415]); and 
analyzing the diluted sample by HPLC ([0415], [0416]).
Regarding claim 33, Oppenheimer discloses that the pH of the diluted sample is between about 7.0 and about 7.4 (upon dilution of plasma at physiological pH with resuspension buffer prepared from PBS pH 7.4, [0416]).
Regarding claim 34, Rajagopalan does not explicitly disclose the presence of an interfering HPLC peak from plasma protein. Given that Oppenheimer teaches a precipitating step ([0415]), and given that the chemical structure of Rajagopalan's compound 2d is very different and smaller than plasma protein (Fig. 1), it would have been obvious to one of one of ordinary skill in the art at the time of filing that plasma proteins in the diluted sample do not have a peak eluted during HPLC analysis that interferes with a peak of the fluorescent compound eluted during the HPLC analysis.
Regarding claim 35, the combination of Rajagopalan in view of Oppenheimer does not disclose the indefinite limitation of including a single diluting step because Oppenheimer discloses a first step of diluting with resuspension buffer and a second step of diluting with precipitation buffer ([0415]). However, the claimed single diluting step (disregarding the inherent dilution upon HPLC analysis) can be achieved by adding the resuspension buffer and precipitation buffer to the plasma sample in a single step. For the benefit of time savings, it would have been obvious to one of ordinary skill in the art at the time of filing to add the resuspension buffer and precipitation buffer of Oppenheimer to the plasma sample in a single step. The selection of any order of mixing ingredients is prima facie obvious. See MPEP § 2144.04, IV, C.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Oppenheimer as applied to claims 1, 3, 5, 15, 27-29, and 31-35 above, further in view of Koseoglu ("Effects of hemolysis interferences on routine biochemistry parameters," Biochemia Medica 2011, IDS; refer to previously cited copy with original page numbering).
Regarding claim 6, Rajagopalan in view of Oppenheimer is silent regarding whether the plasma sample exhibits signs of blood hemolysis. Koseoglu teaches that hemolysis is the most common preanalytical source of error in clinical laboratories and that invisible hemolysis is an important cause of false results (page 79). Given the commonness of hemolysis in blood samples, as taught by Koseoglu, it would have been obvious to one of ordinary skill in the art at the time of filing that at least some of the plasma samples of Rajagopalan in view of Oppenheimer exhibit signs of blood hemolysis.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Oppenheimer as applied to claims 1, 3, 5, 15, 27-29, and 31-35 above, further in view of Annesley ("Ultraperformance Liquid Chromatography–Tandem Mass Spectrometry Assay for Iohexol in Human Serum," Clinical Chemistry, 2009; previously cited).
Regarding claims 25 and 26, Oppenheimer discloses that the sample of plasma is diluted with the aqueous buffer in a dilution ratio (v/v) of at least 1:10 (sample:solvent) ([0415]). Rajagopalan in view of Oppenheimer does not discloses a dilution ratio (v/v) of 1:25, 1:100, or 1:200 (sample:solvent).
In the analogous art of LC analysis of an exogenous GFR tracer agent in a blood sample, Annesley discloses that sample preparation involved a 1:8 dilution of serum with water, precipitation, followed by a 1:20 dilution of the supernatant with water to provide a diluted supernatant that is directly analyzed by UPLC (abstract; page 1197, third para.). A 1:8 dilution followed by a 1:20 dilution corresponds to an overall 1:160 dilution. Accordingly, as shown by Annesley, using an overall dilution ratio of at least 1:100 on a blood sample prior to direct LC analysis is known in the art of measuring GFR tracer agents in a blood sample.
For the benefit of achieving a concentration of Rajagopalan's compound 2d within Oppenheimer's validated concentration range of 1-100 nM ([0419]) for high concentration samples, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Rajagopalan in view of Oppenheimer with a higher dilution ratio, as taught by Annesley. The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Regarding claim 26 and the claimed 1:100 dilution ratio, which falls between Oppenheimer's 1:10 ratio and Annesley's overall 1:160 ratio, it is noted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Shieh Declaration filed under 37 CFR 1.132 on 27 July 2022 is sufficient to establish inherent written description support in the original disclosure of a direct dilution method for the limitations of claim 30. Accordingly, the rejection of claim 30 under 35 USC 112(a) has been withdrawn.

Response to Arguments
Applicant's arguments filed on 27 July 2022 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection.
Because of the amendment to claim 1, the rejections under 35 U.S.C. 103 based upon Rajagopalan in view of Farthing or Farthing in view of Rajagopalan have been withdrawn.
Applicant's arguments do not specifically address the remaining ground of rejection under 35 USC 112(a). 
Regarding the remaining grounds of rejection under 35 U.S.C. 103 based upon Rajagopalan in view of Oppenheimer, Applicant argues that Oppenheimer's resuspension buffer is not an aqueous buffer because it includes "non-aqueous buffer components DTE and EDTA." This argument is clearly unpersuasive because the conventional meaning of an aqueous buffer merely requires a buffer comprising water and does not exclude any additional solutes or solvents. The instant disclosure does not provide a special definition of an aqueous buffer, contrary to its plain meaning, that excludes Oppenheimer's resuspension buffer.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
                                                                                                                                                                                                      /JENNIFER WECKER/Primary Examiner, Art Unit 1797